Order filed October 18, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00810-CV
                                  ____________

              IN RE MICROWAVE NETWORKS INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             165th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-64733-A

                                    ORDER

      On October 17, 2019, real party-in-interest ABC Assembly LLC (“ABC”)
filed a motion, asking this court for leave to file under seal, Exhibit 8 to ABC’s
Appendix (Corporate Representative Deposition Transcript of MNI dated October
16, 2019) in support of its Response for Emergency Stay (“Exhibit 8”).
      ABC has not provided this court with a permanent sealing order from the
trial court that complies with the requirements of Rule 76a of the Texas Rules of
Civil Procedure that seals Exhibit 8. Among other things, Rule 76a requires the
sealing order to state, “the specific reasons for finding and concluding whether the
showing required by paragraph 1, has been made; the specific portions of court
records which are to be sealed; and the time period for which the sealed portions of
the court records are to be sealed.” Tex. R. Civ. P. 76a(6).

      ABC has until December 13, 2019, to supplement the mandamus record with
a copy of a permanent sealing order pertaining to Exhibit 8 that complies with Rule
76a. Failure to do so will result in the denial of ABC’s motion for leave to file
Exhibit 8 under seal, unless, before that date, ABC presents briefing, with citations
to authority, establishing a valid legal basis on which this court may Exhibit 8
under seal without an order showing Exhibit 8 has been permanently sealed in
accordance with Rule 76a.

                                              PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2